         Case 1:16-cv-10386-LTS Document 315 Filed 03/16/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 ALEXANDER STYLLER, INTEGRATED
 COMMUNICATIONS & TECHNOLOGIES,
 INC., JADE CHENG, JASON YUYI, CATHY                 Civil Action No. 1:16-CV-10386 (LTS)
 YU, CAROLINE MARAFAO CHENG,
 PUSHUN CHENG, CHANGZHEN NI,
 JUNFANG YU, MEIXIANG CHENG,
 FANGSHOU YU, and CHANGHUA NI,

                                Plaintiffs,

        vs.

 HEWLETT-PACKARD FINANCIAL
 SERVICES COMPANY, HEWLETT-
 PACKARD FINANCIAL SERVICES (INDIA)
 PRIVATE LIMITED, HP INC., HEWLETT
 PACKARD ENTERPRISE COMPANY, and
 DAVID GILL,

                                 Defendants.




                 DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
              ON PLAINTIFFS’ COUNTERFEITING CLAIMS (COUNTS I-VI)

       Pursuant to Fed. R. Civ. P. 56(a) and Local Rule 56.1, Defendants Hewlett-Packard

Financial Services Company, Hewlett-Packard Financial Services (India) Private Limited, HP Inc.,

Hewlett Packard Enterprise Company, and David Gill, move for partial summary judgment in

Defendants’ favor on Counts I-VI of Plaintiffs’ Second Amended Complaint. For the reasons set

forth in the accompanying Memorandum, there is no genuine dispute of material fact as to the

authenticity of the Seized Equipment sold by HPFS India to ICT. Because Plaintiffs cannot prove

an essential element of Counts I-VI of their Second Amended Complaint, those counts should be

dismissed. Defendants also request that the Court bar Plaintiffs from advancing any theory in this

case premised on any allegation that any Defendant sold counterfeit goods to ICT.
         Case 1:16-cv-10386-LTS Document 315 Filed 03/16/20 Page 2 of 3




       Defendants file in support of this Motion the accompanying (i) Memorandum; and (ii)

Declaration of Kevin C. Quigley and exhibits thereto. In compliance with this Court’s Standing

Order, Defendants will also serve their supporting Statement of Undisputed Material Facts, and

will cooperate with Plaintiffs to file a single, combined Statement.



Dated: March 16, 2020                         Respectfully submitted,

                                              /s/ Michael H. Bunis
                                              Michael H. Bunis (BBO No. 566839)
                                              G. Mark Edgarton (BBO No. 657593)
                                              Kevin C. Quigley (BBO No. 685015)
                                              CHOATE HALL & STEWART LLP
                                              Two International Place
                                              Boston, Massachusetts 02110
                                              (617) 248-5000
                                              mbunis@choate.com
                                              medgarton@choate.com
                                              kquigley@choate.com

                                              Anthony P. Callaghan
                                              Paul A. Saso
                                              GIBBONS P.C.
                                              One Pennsylvania Plaza, 37th Floor
                                              New York, New York, 10119
                                              (212) 613-2000


                                              Counsel for Defendants


                    CERTIFICATION UNDER LOCAL RULE 7.1(a)(2)

       I, Kevin C. Quigley, counsel for Defendants, certify that on March 13, 2020, I conferenced

by telephone with Dimitry Joffe and Josh McGuire, counsel for Plaintiffs, concerning the subject of

this Motion. We conferred in good faith, but were unable to resolve or narrow the issues in dispute.


                                                     /s/Kevin C. Quigley
                                                     Kevin C. Quigley
           Case 1:16-cv-10386-LTS Document 315 Filed 03/16/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

          I, Christina T. Lau, Attorney for Defendants Hewlett-Packard Financial Services

Company, Hewlett-Packard Financial Services (India) Private Limited, HP Inc., Hewlett Packard

Enterprise Company, and David Gill, hereby certify that the foregoing document was filed using

the CM/ECF system and electronic notice will be sent to registered participants as indicated on the

Notice of Electronic Filing (NEF) on March 16, 2020.


                                                     /s/Christina T. Lau
                                                     Christina T. Lau




9656815
